Per Curiam:
The judgment of nonsuit was properly entei’ed. The evidence shows that the deceased lost his life as the result of his
own rashness. While waiting at the station to take the train for Phcenixville, under the mistaken belief that his own train
was just starting, he left the platform and ran across the tracks, directly in front of a passing train by which he was struck and killed. Had he looked he would have seen the approaching train and saved his life. It is idle to speak of the negligence of the defendant company; plaintiff’s own negligence was so palpable as to justify the judge below in withdrawing the case from the jury.
Judgment affirmed.